 1   INSTITUTE FOR JUSTICE
 2   Jeffrey T. Rowes*
     816 Congress Ave., Suite 960
 3   Austin, TX 78701
 4   TX Bar No. 24104956
     jrowes@ij.org
 5   (512) 480-5936
     *Admitted Pro Hac Vice
 6
 7   INSTITUTE FOR JUSTICE
     Keith E. Diggs
 8   398 S. Mill Ave., Suite 301
 9   Tempe, AZ 85281
     AZ Bar No. 032692
10   kdiggs@ij.org
11   (480) 557-8300
12   Attorneys for Plaintiffs
13
14                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
15
16    Joshua Killeen; Emily Killeen; Ananda            No.:
      Retreat, LLC,
17
             Plaintiffs,
18                                                     COMPLAINT
      v.
19
      Yavapai County; David Williams, in his
20    official capacity as Development Services
      Director,
21
             Defendants.
22
23          1. In this civil-rights case, Plaintiffs Joshua and Emily Killeen (the “Killeens”), and
24   their business Ananda Retreat, challenge restrictions on protected speech and association
25   that Defendant Yavapai County (“County”) imposed to punish them for code violations. In
26   March 2017, the Killeens bought 10 undeveloped acres for $9,000 in rural Yavapai County
27   to build their American Dream: a minimalist, eco-conscious tiny home and a rustic event
28   space for weddings and yoga retreats. In August 2018, the County cited them for code
 1   violations in developing their property—violations that Plaintiffs do not contest and
 2   continue to work to rectify. In adjudicating their code violations, the County imposed a
 3   total ban on Plaintiffs’ commercial speech and forbade them from holding free, non-
 4   commercial gatherings on their land for potluck food, yoga, and fellowship (called
 5   Wellness Wednesdays). These restrictions are unconstitutional, and Plaintiffs seek
 6   declaratory and injunctive relief to vindicate their First and Fourteenth Amendment rights.
 7                               JURISDICTION AND VENUE
 8          2. This Court has federal-question jurisdiction under 28 U.S.C. § 1331, the First
 9   and Fourteenth Amendments to the U.S. Constitution, the Civil Rights Act of 1871 as
10   codified at 42 U.S.C. § 1983, and the Declaratory Judgments Act as codified at 28 U.S.C.
11   §§ 2201, et seq.
12          3. Venue is proper under 28 U.S.C. § 1391.
13                                           PARTIES
14          4. Plaintiff Joshua Killeen is a U.S. citizen and resident of Yavapai County,
15   Arizona, where he lives with his wife Plaintiff Emily Killeen.
16          5. Plaintiff Emily Killeen is a U.S. citizen and resident of Yavapai County,
17   Arizona, where she lives with her husband Plaintiff Joshua Killeen.
18          6. Plaintiff Ananda Retreat, LLC, is an Arizona limited-liability corporation in
19   good standing.
20          7. Defendant Yavapai County is a government body with the power to sue and be
21   sued. A.R.S. §§ 11-201(A)(1), 11-202(A).
22          8. Defendant David Williams, sued only in his official capacity, is the Director of
23   Yavapai County Development Services, the County’s code-enforcement agency.
24                                            FACTS
25          9. Joshua Killeen is a decorated combat veteran who served in Iraq as a
26   crewmember of a rocket-launch system.
27          10. Joshua took up photography in Iraq, documenting his unit’s action.
28          11. Joshua moved to San Diego after his discharge in 2007 and started a successful



                                                 2
 1   wedding-photography business.
 2            12. Like many returning veterans, Joshua struggled with alcohol abuse.
 3            13. In 2015, Joshua began taking yoga classes at Sunset Yoga, which Emily founded
 4   and ran.
 5            14. Emily had her own history of substance abuse.
 6            15. Yoga was the key to Emily’s recovery from drug addiction.
 7            16. Emily taught Joshua how to use yoga to get sober.
 8            17. Joshua and Emily fell in love, and Joshua pledged a life of sobriety to be with
 9   Emily.
10            18. Joshua and Emily are now married.
11                        The Killeens Make Yavapai County Their Home
12            19. The Killeens decided to leave San Diego because the cost of living, especially
13   the cost of buying a home, was prohibitive.
14            20. The Killeens wanted a fundamentally different personal and professional
15   lifestyle in which they could avoid debt, live simply and sustainably, work less, and focus
16   on family more.
17            21. In March 2017, the Killeens bought ten undeveloped acres in unincorporated
18   Yavapai County at 1550 West Java Drive (APN 302-07-174A & 174C).
19            22. The Killeens call their new home “Ananda Retreat.”
20            23. The Killeens conceived Ananda Retreat to serve several goals.
21            24. First, the Killeens wanted to live off the grid in an eco-friendly tiny home.
22            25. Next, the Killeens wanted a picturesque space to complement their work in
23   photography and yoga teaching.
24            26. The Killeens intended to make Ananda Retreat available for group events such
25   as weddings, family portraiture, and yoga classes.
26            27. The Killeens also wanted to host wellness retreats for those struggling with
27   substance abuse or trauma, including special retreats for combat veterans like Joshua.
28            28. Finally, the Killeens needed Ananda Retreat—both the land and any



                                                     3
 1   improvements—to be affordable.
 2          29. Beginning in 2017, the Killeens started building Ananda Retreat.
 3          30. The Killeens built an 860-square-foot home for themselves and their daughter.
 4          31. The Killeens built a rustic barn for an event space.
 5          32. The Killeens also built a tipi.
 6          33. The Killeens landscaped Ananda Retreat and built a simple wooden arch over
 7   the entrance.
 8                    Yavapai County Development Services Halts Progress
 9          34. When they built Ananda Retreat, the Killeens were unaware of Yavapai County
10   zoning and permitting regulations.
11          35. The previous owner had assured the Killeens that no such regulations existed.
12          36. The Killeens thus did not get the permits the County requires.
13          37. On June 14, 2018, Yavapai County Development Services processed an
14   anonymous complaint about Ananda Retreat.
15          38. Inspector Jacob Lane investigated on behalf of Yavapai County Development
16   Services.
17          39. On June 28, 2018, Inspector Lane sent Plaintiffs a letter identifying violations of
18   the Yavapai County Planning and Zoning Ordinance.
19          40. Inspector Lane’s letter advised the Killeens to:
20              Immediately stop activity, apply for and obtain a Use Permit for wedding
                Venue/ Retreat or Apply for and obtain a building permit for primary
21              structure and waste water system or return the property to being vacant
                land.
22          41. The Killeens were startled to learn of the violations. They have always wanted
23   to abide by environmental and safety standards.
24          42. When the Killeens received Mr. Lane’s letter, Ananda Retreat was not yet open
25   to the public.
26          43. The Killeens immediately canceled a free community potluck dinner that they
27   had planned to hold on the Fourth of July.
28



                                                   4
 1          44. On July 12, 2018, Joshua spoke on the phone with Inspector Lane and Yavapai
 2   County land-use manager Rebecca Borowski about permitting requirements.
 3              The Killeens Meet with Development Services on August 9, 2018
 4          45. On August 9, 2018, the Killeens met in person with Yavapai County planning
 5   officials Tammy DeWitt and Elizabeth Glowacki.
 6          46. At the meeting, Ms. DeWitt and Ms. Glowacki reviewed the Killeens’ intended
 7   land uses and what permits would be required.
 8          47. At the meeting, Ms. DeWitt advised the Killeens not to hold public events on
 9   the property.
10          48. Other than their own wedding and those of some close family members, the
11   Killeens had never held public events at Ananda Retreat before the meeting with Ms.
12   DeWitt.
13          49. The Killeens never held public events at Ananda Retreat after the meeting with
14   Ms. DeWitt.
15          50. At the August 9, 2018 meeting, Ms. DeWitt did not advise Plaintiffs to cease
16   advertising Ananda Retreat.
17          51. Plaintiffs never agreed to cease advertising Ananda Retreat.
18                        Plaintiffs’ Advertisements for Ananda Retreat
19          52. Meanwhile, Inspector Lane continued his surveillance of Ananda Retreat and its
20   website throughout July and August 2018.
21          53. Inspector Lane presented his findings in a September 4, 2018 Land Use Division
22   Report for the Yavapai County Hearing Office.
23          54. Besides four photographs that Inspector Lane took of Ananda Retreat on June
24   27, 2018, Inspector Lane’s surveillance file contained four Facebook screenshots.
25          55. On July 24, 2018, Plaintiff Joshua Killeen posted to Ananda Retreat’s Facebook
26   page, with a picture of the rustic barn:
27             Come see how GREEEEEEN we are! Thank you monsoon season, we
               appreciate you! Book your special day today at Arizona’s newest, self
28             sufficient, 100% off grid, rustic/chic wedding venue! Grand opening



                                                 5
 1             pricing still in effect, and we would love to welcome you to the Ananda
               Retreat family! Call to schedule your tour today!
 2
            56. Inspector Lane described this post as “Advertising Wedding Venue.”
 3
            57. On August 8, 2018, Plaintiff Joshua Killeen posted to Ananda Retreat’s
 4
     Facebook page, with a picture of sunset over the tipi:
 5             Every. Single. Sunset…. seriously! Every single sunset at our beautiful
               Ananda Retreat is so special! Our ceremony space is placed beautifully
 6             to capture the lighting perfectly for your special day, and your “golden
               hour” photos are sure to stun! If you [or] anyone you know is looking for
 7             a dream wedding experience, be sure to tag/share! #booknow ❗❗
               #arizonaweddingvenue              #rusticwedding         #rusticweddings
 8             #northernarizonaweddings          #arizonaweddings       #weddingvenues
               #weddings        #weddingday        #ceremonyarch       #naturalweddings
 9             #anandaretreataz #weddingretreat #rusticchic
10          58. Inspector Lane described this post as “Advertising Dream wedding Experience.”
11          59. On August 15, 2018, Plaintiff Joshua Killeen posted to Ananda Retreat’s
12   Facebook page, with another picture of a sunset over the tipi:
13            We keep raving on the #anandaretreataz sunsets, well, I say for good
              reason! Take a look at this awesome southwest skyline! The Ananda
14            Retreat Tipi makes for an amazing bridal suite to get ready in for your
              special day as well!! #rusticwedding #retreatwedding #arizonaweddings
15            #northernarizonaweddings          #bridalsuite        #booknow      �
              #weddingdiscounts
16
            60. Inspector Lane described this post as “Advertising Tipi for Brid[al] suite.”
17
            61. On August 21, 2018, Plaintiff Joshua Killeen posted to Ananda Retreat’s
18
     Facebook page, with a picture of a baby sitting in the property’s wild grasses:
19             Looking for an amazing spot to have your family photos taken ALL
               INCLUSIVE?!?! Photography, beautiful scenery, ALL IN ONE, Ananda
20             Retreat is the place to be! A big thanks to this little cutie and her amazing
               family for being so incredibly photogenic!
21
            62. Inspector Lane described this post as “Advertising Photography Spot ‘All
22
     Inclusive’.”
23
            63. After their meeting with Development Services on August 9, 2018, the Killeens
24
     never advertised anything that would occur before code compliance.
25
            64. The purpose of Plaintiffs’ advertising in the summer of 2018—and the purpose
26
     of the advertising that they want to resume—is generating public awareness and goodwill,
27
     identifying potential clients, inviting discussion with potential clients about how Ananda
28



                                                   6
 1   Retreat might one day serve them, and creating a potential revenue stream with deposits
 2   for future events.
 3                           Plaintiffs’ “Wellness Wednesday” Yoga Potlucks
 4          65. The County also misinterpreted the “public events” that the Killeens had been
 5   advertising.
 6          66. On June 27, 2018, Inspector Lane observed that the Ananda Retreat website
 7   “invites members of the public to come to the property every Wednesday starting on July
 8   4th for yoga and a Vegetarian Dinner.”
 9          67. In fact, the Killeens had invited “the public”—i.e., their neighbors—to Ananda
10   Retreat for what they hoped would be regular community gatherings they called “Wellness
11   Wednesdays.”
12          68. The initial Wellness Wednesday scheduled for July 4, 2018, never happened.
13   The Killeens canceled the events in response to Inspector Lane’s letter advising them that
14   they had code violations.
15          69. Wellness Wednesdays would not have been commercial events.
16          70. Wellness Wednesdays would have been free of charge.
17          71. Wellness Wednesdays would not have required the use of any structure on the
18   Killeens’ property.
19          72. The Facebook post that Mr. Lane identified for the first Wellness Wednesday
20   did not list a price.
21          73. The Facebook post that Mr. Lane identified for the first Wellness Wednesday
22   promoted a potluck vegetarian dinner in which each person attending would bring a dish
23   to contribute to the meal.
24          74. Noncommercial social potlucks are exempt from regulation under Arizona’s
25   food-safety laws. A.R.S. § 36-136(I)(4)(A); A.A.C. R9-8-102(B)(12).
26          75. Wellness Wednesdays were promoted to the Killeens’ friends and others in the
27   community who might want to join their neighbors for vegetarian potluck dinners, yoga,
28   and fellowship.



                                                   7
 1          76. Wellness Wednesdays were intended as an expression of Plaintiffs’ life
 2   philosophy centering around connections to family, friends, neighbors, and the wider
 3   community.
 4     Yavapai County Hearing Office Proceedings and the Prohibition on Commercial
 5                                              Speech
 6          77. On August 24, 2018, Inspector Lane served Joshua with a notice of violation,
 7   rules of procedure, rights and responsibilities, and notice of a hearing at the Yavapai
 8   County Hearing Office on September 4, 2018.
 9          78. On September 4, 2018, Inspector Lane reviewed Ananda Retreat’s Facebook
10   page and observed that the “reported advertisements [are] still posted and accessible to the
11   public.”
12          79. Inspector Lane’s September 4, 2018 report, on behalf of the County,
13   recommended a $100 fine and a $7,500 sanction “to be suspended if the property is brought
14   into compliance.”
15          80. Proposing conditions of compliance, Inspector Lane recommended the Killeens
16   “OBTAIN        ISSUED     PERMITS”      and    “CEASE     ALL     DISALLOWED         NON-
17   RESIDENTIAL ACTIVITY,” or “REMOVE ALL STRUCTURES.” The Killeens would
18   also have to pass a compliance inspection.
19          81. In full, Inspector Lane’s recommendation to “CEASE ALL DISALLOWED
20   NON-RESIDENTIAL ACTIVITY” appeared as follows:
21               2. IMMEDIATELY CEASE ALL DISALLOWED NON-
                 RESIDENTIAL ACTIVITY ON THE PROPERTY INCLUDING, BUT
22               NOT LIMITED TO: WEDDINGS, RETREATS, GROUP
                 PHOTOGRAPHY, WELLNESS CLINICS, YOGA CLASSES,
23               POTLUCKS, CATERED EVENTS AND ANY OTHER TYPE OF
                 PUBLIC GATHERING, UNTIL AN APPROVED USE PERMIT IS
24               OBTAINED AND ALL STIPULATIONS SATISFIED[.]

25          82. Inspector Lane did not recommend the Killeens be ordered to stop advertising.

26          83. Instead, the idea to ban the Killeens from advertising originated at the public

27   hearing at the Yavapai County Hearing Office on September 4, 2018. 1

28          1
                Plaintiffs’ counsel secured an audio recording of this hearing through Arizona’s


                                                   8
 1          84. This hearing was conducted by Hearing Officer Larry Jacobs. Defendant
 2   Williams, director of Yavapai County Development Services, as well as his staff members,
 3   appeared for Development Services.
 4          85. At the hearing, Joshua reiterated that he had “made very clear in that preliminary
 5   code review [on August 9] that we [Killeens] have not had any—we had our own wedding.
 6   That’s all we’ve done on the property. No commercial activity.”
 7          86. Joshua stressed that he and Emily had been openly communicating with
 8   Development Services throughout its investigation of Ananda Retreat.
 9          87. Less than ten minutes later, Hearing Officer Jacobs stated that: “I have to look
10   out for the public that are out there, you know, that might be responding to one of [Ananda
11   Retreat’s] Facebook ads.”
12          88. Six minutes after that, Director Williams stated that: “What I may recommend
13   is . . . perhaps a ceasing of all advertisement until the use permit is approved.”
14          89. Six minutes after that, Hearing Officer Jacobs stated that: “I agree with Mr.
15   Williams. I mean, if you’re—you may not want to be doing any advertising or taking in
16   any future requests to come to your property because I—I can’t see all of this even being
17   done within calendar year 2018.”
18          90. The Yavapai County Planning & Zoning Ordinance does not authorize
19   advertising restrictions as a remedy for code violations. See Yavapai Cty. Planning &
20   Zoning Ordinance § 205.
21          91. Hearing Officer Jacobs postponed judgment by continuing the hearing to
22   November 6, 2018.
23          92. Meanwhile, the Killeens had set out bringing Ananda Retreat into compliance
24   as early as July 2018. Their efforts continued after the hearing of September 4, 2018.
25              The Killeens’ Acknowledgement and Administrative Judgment
26          93. Sometime in early October 2018, Joshua visited Development Services and was
27   given a form “Acknowledgement of Violation(s)” for him and Emily to consider, sign, and
28   Public Records Law, A.R.S. §§ 39-121, et seq.


                                                   9
 1   return.
 2             94. In relevant part, the form acknowledgement read:
 3                    2. IMMEDIATELY CEASE ALL DISALLOWED NON-
                      RESIDENTIAL ACTIVITY, AND ADVERTISING OF ALL
 4                    DISALLOWED NON-RESIDENTIAL ACTIVITY, ON THE
                      PROPERTY INCLUDING BUT NOT LIMITED TO: WEDDINGS,
 5                    RETREATS, GROUP PHOTOGRAPHY, WELLNESS CLINICS,
                      YOGA CLASSES, POTLUCKS, CATERED EVENTS, AND ANY
 6                    OTHER TYPES OF PUBLIC GATHERINGS, UNTIL AN
                      APPROVED USE PERMIT IS OBTAINED AND ALL
 7                    STIPULATIONS ARE SATISFIED[.] (emphases added in bold).

 8             95. The form acknowledgement would “admit responsibility” for bringing Ananda

 9   Retreat into compliance, and would “agree that if compliance is not met,” a $7,500 sanction

10   would be recommended against the Killeens.

11             96. The plain meaning of “CEASE ALL . . . ADVERTISING OF ALL

12   DISALLOWED NON-RESIDENTIAL ACTIVITY” is for the Killeens to stop all

13   commercial speech related to Ananda Retreat.

14             97. The form acknowledgement’s commercial-speech prohibition left no room for

15   the Killeens to advertise Ananda Retreat without reference to any set date in general,

16   “coming-soon” terms.

17             98. Defendants do not routinely prohibit businesses from advertising until code

18   violations are resolved.

19             99. Defendants have never ordered a large chain business such as McDonalds or

20   Home Depot to cease advertising when land-use violations are identified at the site of a

21   new location.

22             100.   Defendants have never issued an administrative land-use judgment imposing

23   speech restrictions on a party represented at the administrative stage by an attorney.

24             101.   The plain meaning of “CEASE ALL . . . POTLUCKS” and “ANY OTHER

25   TYPES OF PUBLIC GATHERINGS” is for the Killeens not to hold the free, non-

26   commercial Wellness Wednesday gatherings that they originally intended to begin holding

27   on July 4, 2018.

28             102.   The form acknowledgement’s public-gathering prohibition applied to all



                                                   10
 1   gatherings on the Killeens’ property, whether in an unpermitted structure or outside.
 2          103.   The form acknowledgement’s public-gathering prohibition left no room for
 3   the Killeens to host free, non-commercial community gatherings to share potluck dinners,
 4   yoga, and fellowship with their neighbors.
 5         104.    The form acknowledgement stated in bold type that “This is not a binding
 6   agreement.”
 7         105.    Instead, the form acknowledgement stated, also in bold type, that “[t]he
 8   Hearing Officer will enter a judgment . . . explaining what the Defendant must do to
 9   comply with the applicable Ordinances and Codes.”
10          106.   When they gave Joshua the form acknowledgement, Tammy DeWitt,
11   Rebecca Borowski, and/or Jacob Lane also told Joshua to take down Ananda Retreat’s
12   website.
13          107.   The Killeens reasonably feared that, despite their wish to advertise, Yavapai
14   County Development Services dictated whether the Killeens would ever realize their
15   dreams for Ananda Retreat.
16          108.   Their reasonable fear of Development Services induced the Killeens to sign
17   the form acknowledgement.
18         109.    The Killeens returned their signed acknowledgement on October 29, 2018.
19          110.   That same day, the Killeens applied for as-built permits to bring Ananda
20   Retreat into compliance.
21          111.   Based on the Killeens’ signed acknowledgement, Yavapai County Hearing
22   Officer Peter Van Haren entered an administrative judgment against the Killeens on
23   November 2, 2018.
24          112.   The terms of the administrative judgment are substantially identical to the
25   terms of the Killeens’ signed acknowledgement.
26          113.   The Killeens have not engaged in commercial speech for Ananda Retreat as
27   a direct result of the prohibition in the November 2, 2018 judgment of the Hearing Officer.
28          114.   The Killeens have not held a Wellness Wednesday as a direct result of the



                                                  11
 1   prohibition in the November 2, 2018 judgment of the Hearing Officer.
 2                       Developments Since the Administrative Judgment
 3          115.   Since the hearing officer’s judgment in November 2018, the Killeens have
 4   continued to bring Ananda Retreat into compliance.
 5          116.   On April 3, 2019, the Yavapai County Board of Supervisors voted
 6   unanimously to approve a conditional use permit for Ananda Retreat allowing residential
 7   and commercial activity on the property.
 8          117.   The Killeens have since fulfilled some, though not all, of the conditions of
 9   their use permit.
10          118.   The Killeens have been diligent in working to fulfill the conditions of their
11   use permit.
12          119.   Their compliance efforts have often been delayed by lagging and/or
13   inconsistent answers from County officials in response to the Killeens’ questions.
14          120.   Still, the Killeens have communicated in good faith with the County
15   throughout the permit process.
16          121.   At considerable expense, Plaintiffs submitted, and the County approved, a
17   soil characterization report.
18          122.   An approved soil characterization report is required to apply for a septic tank
19   permit.
20          123.   The Killeens secured a septic tank permit in August 2019.
21          124.   Also at considerable expense, Plaintiffs have obtained a geotechnical report.
22          125.   A geotechnical report is required to apply for a building permit.
23          126.   Before the novel coronavirus pandemic, Plaintiffs were preparing to apply
24   for an as-built permit for their tiny home.
25          127.   For now, the novel coronavirus pandemic has halted all relevant activity at
26   Ananda Retreat.
27          128.   Nevertheless, Plaintiffs are determined to weather the pandemic and bring
28   Ananda Retreat into compliance as soon as practicable.



                                                   12
 1          129.   As soon as Ananda Retreat is brought into compliance, Plaintiffs want to
 2   open it up for reservations.
 3          130.   Even before Ananda Retreat is brought into compliance, Plaintiffs want to
 4   advertise it for future reservations.
 5                                    INJURY TO PLAINTIFFS
 6          131.   When Yavapai County compelled the Killeens to sign the October 29, 2018
 7   Acknowledgement of Violation(s) document and issued the November 2, 2018 judgment,
 8   Plaintiffs ceased engaging in commercial speech related to Plaintiff Ananda Retreat.
 9          132.   But for the County’s restriction on their commercial speech, Plaintiffs would
10   have in the past continuously engaged in commercial speech of a general character to
11   generate public goodwill, identify potential clients, and invite discussion with those clients
12   about how Ananda Retreat might be able to serve their needs when it is lawfully able to
13   hold events on their property.
14          133.   But for the County’s restriction on their commercial speech, Plaintiffs would
15   in the future continuously engage in commercial speech of a general character to generate
16   public goodwill, identify potential clients, and invite discussion with those clients about
17   how Ananda Retreat might be able to serve their needs when it is lawfully able to hold
18   events on their property.
19          134.   But for the County’s restriction on their commercial speech, past and present,
20   Plaintiffs would have established relationships with potential clients that could have
21   generated revenue in the form of deposits to accelerate the process of complying with the
22   County’s land-use requirements.
23          135.   But for the County’s restriction on their right to associate, the Killeens would
24   have in the past held free Wellness Wednesday events on their property involving free
25   potluck dinners, free yoga, and free fellowship among friends and members of the
26   community who wish to become friends.
27          136.   But for the County’s restriction on their right to assemble, the Killeens would
28   in the future hold free Wellness Wednesday events on their property involving free potluck



                                                  13
 1   dinners, free yoga, and free fellowship among friends and members of the community who
 2   wish to become friends.
 3          137.   But for the County’s restriction on their right to assemble, past and present,
 4   the Killeens would have enjoyed (and would enjoy in the future) non-commercial activities
 5   with friends and members of their community such as potluck dinners, yoga, and
 6   fellowship.
 7          138.   The loss of non-commercial dinners, yoga, and fellowship with friends and
 8   members of the community is a significant injury to the Killeens because a major reason
 9   for their relocation to rural Arizona was to live a simple, wellness-oriented life with
10   authentic connections to the community around them—connections that Yavapai County’s
11   restriction on their right to associate have impeded and continue to impede.
12                                         COUNT ONE
13                                      Freedom of Speech
14          139.   Plaintiffs incorporate and reallege paragraphs 1 to 138.
15          140.   The First Amendment to the U.S. Constitution protects the right to engage in
16   commercial speech about lawful activities.
17          141.   The advertising ban entered in the administrative judgment of November 2,
18   2018, does not distinguish between: (1) general advertising for the purpose of generating
19   goodwill, identifying potential clients for the future, and inviting conversations with
20   potential clients about how Ananda Retreat could serve them in the future when lawful to
21   do so; and (2) advertising specific events that would be illegal if held before the property
22   is code compliant.
23          142.   Weddings, wedding photography, yoga classes, and yoga retreats are all
24   lawful activities.
25          143.   The commercial speech in which Plaintiffs engaged in the past concerned
26   lawful activity.
27          144.   The commercial speech in which Plaintiffs wish to engage in the future
28   concerns lawful activity.



                                                  14
 1          145.   The commercial speech in which Plaintiffs engaged in the past was not
 2   misleading.
 3          146.   The commercial speech in which Plaintiffs wish to engage in the future is not
 4   misleading.
 5          147.   Yavapai County has an interest in land-use compliance.
 6          148.   Prohibiting Plaintiffs from engaging in non-misleading commercial speech
 7   about lawful activity does not advance the County’s interest in land-use compliance.
 8          149.   Prohibiting Plaintiffs from engaging in non-misleading commercial speech
 9   about lawful activity is not tailored to the County’s interest in land-use compliance.
10          150.   In imposing a speech ban on Plaintiffs, when not imposing speech bans on
11   other speakers in Yavapai County with unresolved code violations, Defendants are making
12   unconstitutional distinctions among speakers.
13          151.   Requiring Plaintiffs to discontinue speaking as a condition of securing land-
14   use permits is an unconstitutional condition.
15          152.   Yavapai County’s suppression of Plaintiffs’ protected commercial speech
16   had inflicted and continues to inflict irreparable harms.
17          153.   Absent preliminary and permanent injunctive relief, these harms will
18   continue indefinitely.
19                                         COUNT TWO
20                                    Substantive Due Process
21          154.   Plaintiffs incorporate and reallege paragraphs 1 to 138.
22          155.   The Due Process Clause of the Fourteenth Amendment to the U.S.
23   Constitution protects the right to make social invitations onto one’s private property.
24          156.   The right to make social invitations onto one’s private property is deeply
25   rooted in American history.
26          157.   The Killeens want to extend social invitations onto Ananda Retreat by
27   hosting their Wellness Wednesday events.
28          158.   The Killeens’ Wellness Wednesday events are noncommercial.



                                                  15
 1          159.   The Killeens’ Wellness Wednesday events are open to their friends, and to
 2   members of the community who wish to become friends.
 3          160.   The Killeens want to hold Wellness Wednesday events to put their personal
 4   philosophy of life into action: making authentic connections with people in their
 5   community through vegetarianism, yoga, and fellowship.
 6          161.   Yavapai County’s November 2, 2018 administrative judgment prohibits
 7   “wellness clinics . . . potlucks . . . and any other types of public gatherings,” which refers
 8   to Plaintiffs’ free, non-commercial Wellness Wednesday events that Mr. Lane identified
 9   as problematic in his September 4, 2018 report.
10          162.   Yavapai County’s administrative judgment has caused the Killeens not to
11   hold free Wellness Wednesday events in the past.
12          163.   Yavapai County’s administrative judgment continues to cause the Killeens
13   not to hold free Wellness Wednesday events.
14          164.   Yavapai County lacks a compelling government interest in preventing the
15   Killeens from inviting their friends and neighbors onto their private property to enjoy food,
16   yoga, and fellowship.
17          165.   Even if Yavapai County had a compelling government interest, the County’s
18   prohibition on Wellness Wednesdays is not narrowly tailored to serve that interest.
19          166.   Yavapai     County’s    administrative    judgment     prohibiting    Wellness
20   Wednesdays is also not rationally related to any legitimate government interest.
21          167.   Yavapai County’s suppression of the Killeens’ due-process right to make
22   social invitations onto their private property has inflicted and continues to inflict
23   irreparable harms on the Killeens.
24          168.   Absent preliminary and permanent injunctive relief, the Killeens will
25   continue to experience irreparable harm indefinitely.
26                                        COUNT THREE
27                                        Equal Protection
28          169.   Plaintiffs incorporate and reallege paragraphs 1 to 138.



                                                  16
 1          170.   The Equal Protection Clause of the Fourteenth Amendment to the U.S.
 2   Constitution protects the right of similarly situated persons to be treated the same, not
 3   differently, by the government.
 4          171.   Here, Plaintiffs are similarly situated to other persons and entities that own
 5   property in Yavapai county, that are developing their property for commercial purposes,
 6   and that—prior to opening to the general public during the development process—are cited
 7   by Defendant Yavapai County for violations of zoning or permitting regulations.
 8          172.   As a matter of written Yavapai County policy, Defendants do not regularly
 9   impose restrictions on the speech of property owners who have violated County permitting
10   and zoning regulations.
11          173.   As a matter of unwritten Yavapai County policy, Defendants do not regularly
12   impose restrictions on the speech of property owners who have violated County permitting
13   and zoning regulations.
14          174.   Defendant Yavapai County ordinances do not authorize Defendants to
15   impose restrictions on the speech of property owners who have violated County permitting
16   and zoning regulations.
17          175.   Defendants have never imposed speech restrictions on large chain
18   businesses, such as McDonald’s or Home Depot, that have violated County land-use
19   regulations while constructing a new location within Yavapai county.
20          176.   Defendants have never imposed speech restrictions on a property owner who
21   violated land-use regulations if that property owner was represented by an attorney at
22   Defendant Yavapai County’s administrative hearing on the violation.
23          177.   Defendants imposed a speech restriction on Plaintiffs despite the fact that
24   Plaintiffs were new property owners in the region, that Plaintiffs had no history of land-
25   use violations, that there was no evidence that Plaintiffs’ speech had in the past or would
26   in the future harm anyone, and that Plaintiffs were working diligently to bring their
27   property into compliance.
28          178.   Because speech is a fundamental right, Defendants must satisfy heightened



                                                 17
 1   scrutiny to justify its discrimination against certain speakers, such as Plaintiffs, and its
 2   discrimination in favor of other speakers, such as large chain businesses.
 3          179.   Here, Defendants singled out Plaintiffs for speech restrictions because of
 4   their modest means and lack of legal representation.
 5          180.   Defendants cannot prove that imposing a speech restriction on Plaintiffs on
 6   the basis of their limited financial means and lack of representation, while not imposing
 7   similar restrictions on speakers with greater financial means and legal representation, is
 8   tailored to advance any substantial government interest.
 9          181.   Yavapai County’s suppression of Plaintiffs’ protected speech had inflicted
10   and continues to inflict irreparable harms.
11          182.   Absent preliminary and permanent injunctive relief, these harms will
12   continue indefinitely.
13                                   PRAYER FOR RELIEF
14      A. Plaintiffs respectfully request preliminary and permanent injunctions enjoining
15   Defendants’ prohibition on advertising Ananda Retreat;
16      B. Plaintiffs respectfully request preliminary and permanent injunctions enjoining
17   Defendants’ prohibition on free Wellness Wednesday events;
18      C. Plaintiffs respectfully request a declaration that the prohibition on advertising
19   violates the First Amendment right to commercial speech;
20      D. Plaintiffs respectfully request a declaration that the prohibition on free Wellness
21   Wednesday events violates the Fourteenth Amendment right to associate on private
22   property;
23      E. Nominal damages in the amount of $10.00;
24      F. Attorneys’ fees and costs;
25      G. Any further relief that the Court deems just and proper.
26
27
28



                                                   18
 1   Dated: May 26, 2020.
 2                          Respectfully submitted,
 3                          /s/ Jeff Rowes
 4                          Jeff Rowes*
                            INSTITUTE FOR JUSTICE
 5                          816 Congress Ave., Ste. 960
                            Austin, TX 78701
 6
                            TX Bar No. 24104956
 7                          jrowes@ij.org
                            (512) 480-5936
 8
 9                          Keith E. Diggs
                            INSTITUTE FOR JUSTICE
10                          398 S. Mill Ave., Ste. 301
                            Tempe, AZ 85281
11
                            AZ Bar No. 032692
12                          kdiggs@ij.org
                            (480) 557-8300
13
14                          *Admitted Pro Hac Vice
15                          Attorneys for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28



                              19
